— In an action, inter alia, for an accounting and to impress a constructive trust, defendant Schlusselberg appeals from an order of the Supreme Court, Nassau County, entered February 15, 1979, which denied his motion for summary judgment. The appeal brings up for review so much of a further order of the same court, also entered February 15, 1979, as, upon reargument, adhered to its original determination. Appeal from the order entered February 15, 1979, which denied the motion for summary judgment, is dismissed. That order was superseded by the order granting reargument. Order entered February 15, 1979, on reargument, is reversed, insofar as reviewed, on the law, and defendant Schlusselberg’s motion for summary judgment is granted. Defendant Schlusselberg is awarded one bill of $50 costs and disbursements. Plaintiff has failed to raise any question of fact which would require a trial. "Only the existence of a bona fide issue raised by evidentiary facts and not one based on conclusory or irrelevant allegations will suffice to defeat *877summary judgment” (Rotuba Extruders v Ceppos, 46 NY2d 223, 231). Lazer, J. P., Gulotta, Cohalan and Hargett, JJ., concur.